Appeal by the defendant, as limited by his motion, from two sentences of the Supreme Court, Queens County (Mullings, J.), both imposed January 19, 2011, upon his pleas of guilty, on the ground that the sentences were excessive.
Ordered that the sentences are affirmed.
The defendant’s purported waiver of his right to appeal was invalid (see People v Callahan, 80 NY2d 273, 283 [1992]; People v Bradshaw, 76 AD3d 566, 568-569 [2010]), and, thus, does not preclude review of his excessive sentence claims. However, the sentences imposed were not excessive (see People v Suitte, 90 *903AD2d 80 [1982]). Mastro, A.P.J., Skelos, Leventhal, Austin and Cohen, JJ., concur.